People v Williams (2016 NY Slip Op 01444)





People v Williams


2016 NY Slip Op 01444


Decided on March 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2016

Acosta, J.P., Renwick, Andrias, Moskowitz, JJ.


365 4904/09

[*1]The People of the State of New York, Respondent,
vRoxanne Williams, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patrick J. Hynes of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 11, 2012, convicting defendant, upon her plea of guilty, of violation of probation, revoking her sentence of probation and resentencing her to a term of one year, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 364 days, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2016
CLERK